DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-17 and 20-21 in the reply filed on 11/2/2020 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,602,353(EP353).
EP353 teaches a process for forming a coating on a WC-Co cermet[0016], comprising:
Exposing the cermet to a matrix of Group IVB element such as Si and an element contained in the cermet [0009-0010];
Exposing the matrix to an inert gas [0023];
Heating to 850-1200ºC for about 0.1-2 hours to form a silicide coating layer on the cermet[0013, 0031].
Regarding claims 20-21, the process of EP353 has the same process steps as claimed process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,602,353(EP353), and further in view of CN101200801(CN801).
The teachings of EP353 are discussed in section 5 above.  However, EP353 does not explicitly teach that the use of an activator.
CN801 teaches pack cementation process for forming a silicide coating using a source of silicon in the presence of an activator NaF(abstract).
Regarding claims 1, 3-7 and 9-10, it would have been obvious to one of ordinary skill in the art to have incorporated the activator NaF as taught by CN801 into the silicide layer forming process of EP353 in order to activate silicide coating formation as taught by CN801.

Regarding claim 8, the heating temperature as taught by EP353 encompasses the claimed heating temperature.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  The selection of claimed heating temperature from the heating temperature of EP353 would have been obvious to one of ordinary skill in the art since EP353 teach the same utility for its heating temperature.
Regarding claim 11, EP353 teaches that the inert gas is argon.  Although EP353 does not explicitly teach the presence of hydrogen, one of ordinary skill in the art would have found it obvious to have substituted some of the argon with hydrogen with expected success since both argon and hydrogen are functionally equivalent inert gas, absent persuasive evidence to the contrary.
Regarding claims 12-13, EP353 further teaches that the silicide layer is 10-100µm[0036].  Example 1 of EP353 shows a silicide layer of 50-70 µm thick[0039].
Regarding claims 14-15, although EP353 does not explicitly teach the claimed cooling rate, it would have been well within the skills of an ordinary artisan to arrive at the claimed cooling rate via routine optimization in order to achieve desired cooling affect.
Regarding claims 16-17, it would have been obvious to one of ordinary skill in the art to have incorporated the pack cementation process as taught by CN801 into the chemical vapor deposition step of EP353 in order to prepare the silicide coating with high melting point and coat the interior as well as the exterior surfaces of components with irregular shape and sizes as taught by CN801.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733